Title: To Thomas Jefferson from Archibald Cary, 12 October 1783
From: Cary, Archibald
To: Jefferson, Thomas


        
          Dear Sir
          Tuckahoe 12th of October 1783.
        
        I received yours by Doctor Currie but to late to send to Mr. Eppes. I am sorry I have not been more attentive to the Waights of Many Wild Anamals for except a Ber; an elk and several Bucks I never waighd any. I saw in England a Panther sayd to be from the Cost of Gania, and a Wolf sayd to be from Germany both full Grown, and I Can assure you I have seen of both Kinds in Virginia much larger; I Killd a bear, not fat which waighed 410 ℔ after he was Quartered, and have seen much larger but had no oppartunaty of Trying their Waight. My largest Elk a doe of 4 Years old waigh’d 83 pr Quarter. The largest buck say Dear I ever Killd waighed 42 pr Quarter, it was in August. They are not Full  fatt before November and it was thought had he lived to be so he would have reach’d 48 or 50. He was the largest I ever saw Killd. But I have been Told by Col: Gist he has Killd them about Pittsburg that have waigh’d Upwards of 200, I think one 220.
        The same Gentleman Informs me, for I let him see Your letter this last Week, he has seen Elks which he Judged to be 14½ hands high, and one that waighd nigh 600. He waigh’d a Bull Buffalo far from being Fat 1150, has Killd much larger but no oppartunaty of finding their waight.
        Our Foxes are not so large as the European, nor do I think [them] the same Anamal, as I am sure our Hair [Hare] is very […] kitens than once in the summer. When Pursued like the Rabbet of whose Kindred she is takes the First hole she Can find for shelter. She is less than the English hair and of the same sise of their wild Rabbit.
        Raccoons and Possams I never heard they had of Either in Europe. The Former is about the sise of their badger and not much unlike him.
        I Killd in England a Mink. Ours are in sise and shape the same.
        Our Ratts and mice do not differ from the European. We have two Kind of the Former. One a Native, he is Black and smaler. The other Kind have not made their way far from Navigation, but abound nigh where the shiping Come, are Calld the Norway Ratt, and are full as large as Ever I saw in England.
        I once saw what is Calld a Hedge hog. It was Killd by one of my Overseers. It resembled in part the English hedg hog but much larger. I am told they are Frequently seen in the Mountains.
        We have a small anamal about the sise of our Fox Calld a Moonack. I have killd several, but believe they have none in England. They burrow in the Earth, are rather darker than a Raccoon, and fight very Fierce.
        You must have seen the Pole cat.
        As to Domestick Anamals, I am fully satisfied we have as large as any to be found, but of the Horse and Ox I wish you to apply to the Northward where being better Farmers they are larger than with us [. . . .] I Imported about 25 Years Agone […] Lancaster Long hornd breed. I have many now Much larger than any Either of the Imported ones but I never had one that reachd 1000, by 20 pound. I have seen as large dogs and Catts as I Ever saw in England and have raisd hounds much larger than I Ever saw there.
        The heaviest hog I Ever saw reached 900 but Col: Tucker Killd one the Net waight above 1000.
        
        I have seen several Mules very nigh 15 hands. Sons of Midas. I have a Jack 3 Years old of his Geting which is upwards of 13 hands and will be larger than his Father.
        They have in Kent and about the Fens in Linconshire very large sheep much larger than any in Virginia. The heaviest I Ever saw here was 103 fit for Markit. I have frequenly Killd them above 90. Have seen Many Imported Rams and have my self raisd larger than any Imported one. But our sheep are in General with the little Care we take much larger than in the North of England, where I have seen Many Thousands, In their Markets that would not waigh above 50.
        You observe that our Elk is Taken for the Fallow dear. They are almost as unlike as the Monkey and Fox. Their horns are Totally dissimalar. Their sha[pe] different the Elk much larger. He has [a white?] spot as large almost as a Common hat on his buttock, the Center of which is at the root of his Tail. This is universal amongst them. I have seen a pair of Elks horns 12 points on a beam the Extreem points of which measured 4 Feet from one point to the other and were very nigh five feet in Length. I have heard of Larger.
        I do not recollect the ratling of the joints you Mention but you are Exact in Your discription.
        You Know General Green. He lately at Ampthill told me he saw an ox of 3 Years old of 1400 wt. I think I have Mensiond all the anamals I am acquainted with and have Given as just an Account of them as I [have] in my Power.
        It proceeds from Vanaty in the European Gentlemen who not only think our anamals Less than theirs but assume as Great a superiority to their Minds as they do to the sise of their anamals. Would to heaven we had the same oppartunaty of Cultivating the Mind as they have and I veryly believe we should Exceed them as much as the People of Attaca did those of Beotia. I am Confident, that those of Europe of the Lower Clas are as much Inferior in point of Understanding to the Americans of the same rank as Ever those of Thebes were to the Athenians.
      